DETAILED ACTION
	Claims 1-5 and 8-20 are currently pending.  Claims 5, 8-12 and 16-20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 03/04/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claim 5 under 102 as being anticipated by US 2013/0053947 is withdrawn in light of Applicant’s amendment to specify solvent A and solvent B present that the ‘947 publication does not anticipate.
The prior rejection of claims 5-10, 12 and 16 under 103 as being obvious over US 2013/0053947 is withdrawn in light of Applicant’s amendment to narrow the preparation method to “consisted of” language, which the ‘947 publication does not teach.
Examiner’s Note
Applicant's amendments and arguments filed 05/03/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 05/03/2022, it is noted that claims 5, 8-10 are amended and claims 18-20 are newly added and no new matter or claims have been added.
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments and newly added claims.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein a solid drug is loaded in at least one of grooves" in second line.  There is insufficient antecedent basis for this limitation in the claim.  The instant claim does not previously recite grooves being present.  The limitation of “of grooves” does not clearly have antecedent basis in the claims.  It would be remedial to use claim language such as is found in instant claim 1 “medical device comprising a body and grooves” to provide clear antecedent basis for the grooves limitation.


Claim Rejections - 35 USC § 112 d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 5 is directed to a preparation method which consists of dissolving the drug in a mixed solvent, spraying the drug solution into the at least one grooves, volatilizing or evaporating the mixed solvent and obtaining an implantable medical device.  Instant claims 10 and 12 are directed to additional steps of repeating the spraying and solvent volatilization or evaporation in batches (claim 10) and spraying 2-25 times (claim 12).  Instant claim 5 consists of the specific steps and does not allow for additional steps, thus claims 10-12 are broadening claim 5, from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8-10, 12, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0053947 (Applicant provided) in view of US 9,539,369.
Regarding claims 5 and 18, the limitation of a preparation method of a solid drug is loaded in at least one of groves using a solution crystallization process consisting of: dissolving an active drug in a solvent comprising solvent A selected from isopropanol, spraying the drug solution into the at least one grooves, volatizing or evaporating the solvent at a natural temperature and obtaining an implantable medical device in which the drug is entirely or partially crystallized in the at least one of the grooves is met by the ‘947 publication teaching a medical device having crystalline drug.  The device is produced by a method comprising the steps of providing medical device, applying a solution to said portion and vapor annealing the drug with a solvent vapor to form crystalline drug (abstract).  The stent is taught as having dots of crystalline drugs thereon [0026] wherein the coating is provided in grooves or depressions on the outer surface of the stent (claims 12, 20).  Medical devices are taught to include coatings of paclitaxel [0028], wherein some embodiments the drug may be everolimus or paclitaxel [0035].  The drug is taught as dissolved in a solvent comprising everolimus, THF and IPA [0084].
The limitation of wherein the mixed solvent comprises a solvent A and a solvent B, the solvent A selected from a group including isopropanol and solvent B selected form a group including heptane or n-propyl acetate is met by the ‘947 publication teaching examples of solvent used include isopropanol and hydrocarbons such as heptane and ester solvents such as ethyl acetate.  Mixed solvents are taught as being used [0065].  
Regarding claim 8, the limitation of wherein a volume ratio of the solvent A to solvent B is from 2:1 to 1:99 is met by the ‘947 publication teaching a 1:1 ratio of solvents used in the electrospray solution [0084].
Regarding claim 9 and 16, the limitation of wherein the active drug is present in the drug solution as a mass percentage of from 0.1 to 20% is met by the ‘947 publication teaching 3% everolimus [0084], wherein the concentrations are taught in wt% [0081].
Regarding claims 10 and 12, the limitation of wherein the drug solution is subjected to two or more processes of spraying and solvent volatilization or evaporation so as to be loaded in the grooves in batches is met by the ‘947 publication teaching electrospraying the drug solution [0084], wherein the drug is dried following the spraying [0086].
The limitation of wherein the drug solution is sprayed for 2-25 times per groove, each spraying providing an amount of from 300 pL to 600 pL of the drug solution is met by the ‘947 publication teaching a flow rate of 0.5 mL/hr.  Spray time is 20 to 30 sec.  A very small amount of everolimus particles is coated on the stent [0083].  This leads to an amount of 2,780,000 pL being sprayed on the stent.  (.5 ml/1hr * 1hr/60 min * 1min/60 sec * 20 sec = 2,780,000 pL).  The coating weight is taught to be 10 to 1000 ug of drug on the device [0075] and wherein the amorphous drug layer may be applied in such a way to provide rapid drying, wherein the solution concentration, temperature and application tech is manipulated to provide suitable drying rate [0061].  The stent is taught as having dots of crystalline drugs thereon [0026] wherein the coating is provided in grooves or depressions on the outer surface of the stent (claims 12, 20), wherein 2 layers are taught as applied, a seed layer and additional layer (claim 13).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of liquid applied in each layer because the ‘947 publication teaches very small amount of the drug to be applied, wherein a large range of drug concentrations is taught and the ‘947 publication teaches that modification of the coating mechanism may be optimized to obtain the desired outcome such as drying rate.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Regarding claim 20, the limitation of wherein the active drug is in a form of amorphous is met by the ‘947 publication teaching amorphous being form of the drug supplied by the vendor ([0030], [0040]).

The ’947 publication does not specifically teach the second solvent being selected form a list including n-heptane, acetonitrile, n-propyl acetate and ethyl acetate (claim 5).
The ‘947 publication does not specifically teach preparation method consisting of the recited steps (claim 5).
The ‘947 publication does not specifically teach natural temperature (claim 5).
The ‘369 patent teaches balloon catheter coating with at least one limus substance in crystalline form, wherein the coating is polymer free (abstract) wherein the limus drug includes everolimus (column 3, lines 10-20).  The goal is to bring the drugs to crystallization in suitable solvents in a known way to dose a medical device, the solvents being a mixture of at least one polar organic solvent and at least one apolar organic solvent (column 3, lines 20-30).  Volatile organic solvents include alcohols such as C3 alkanols and apolar solvents include hydrocarbons such as heptane (column 3, lines 45-56).  The drug is dissolved in the polar solvent such as alcohol and then the solution if mixed with an apolar solvent which triggers crystallization and being applied to a balloon surface and further dried (column 4, lines 5-15).  Spray coating may be used (column 6, lines 25-30).  The solutions are taught as dried without the input of heat (Example 5) and the solvent are taught to be volatile (column 3, lines 20-30) thus teaching drying at natural temperature. 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (paclitaxel as the drug being applied used solvent A and solvent B in a claimed ratio), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example the elected paclitaxel, isopropanol and n-heptane in the claimed ratio) from within the prior art disclosure of the ‘947 publication, to arrive at the instantly claimed method of preparation of the drug loaded implantable medical device “yielding no more than one would have expected from such an arrangement”.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a combination of solvent including isopropyl alcohol and heptane as taught by the ‘369 patent to form the coating layer as taught by the ‘947 publication because the ‘947 publication teaches the desire to form a crystalline coating layer of drug on a medical device and the ‘369 patent teaches a method of using mixed solvents to form a crystalline drug coating on a medical device.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using mixed solvent to form the crystalline coating in place of volatilization step taught by the ‘947 publication because the ‘369 patent teaches a method of forming a crystalline polymer free coating on a medical device using solvents such as IPA and heptane and the ‘947 publication teaches the desire for a crystalline coating layer to be formed on a medical device wherein the drug is dissolved in solvent mixtures.

Claims 11 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0053947 and US 9,539,369 as applied to claims 5, 8-10, 12, 16, 18 and 20 above, and further in view of US 2010/00082064 (previously applied) as evidenced by Science Notes (Science Notes, What is Room Temperature, accessed 01/30/2022, pgs. 1-4).
As mentioned in the above 103(a) rejection, all the limitations of claims 5, 8-10, 12, 16, 18 and 20 are taught by the ‘947 publication.  
The ‘947 publication does not specifically teach wherein the spraying is conducted at an ambient temperature of from 20 degrees C to 40 degrees C (claim 11), 25 degrees C to 30 degrees C (claim 17).
The ‘064 publication is directed to a method for coating metallic surfaces of medical device (title).  The metallic surfaces of the medical device are coated using conventional electrostatic spraying techniques.  The electrostatic spraying may be done at a suitable temperature, for example room temperature.  The residual solvent was removed from the coated rods by air-drying [0015].  Science notes evidences room temperature is 20 to 25 degrees C (page 1).  The ‘064 publication teaches the coating solution includes the active agent and solvent, preferably organic solvents [0005] such as ethanol [0007].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the temperatures taught by the ‘064 publication for the coating process taught by the ‘947 publication because the ‘947 publication is directed to coating processing including electrostatic spraying ([0058]. [0083]) and the ‘064 publication teaches conventional methods for electrospraying including a temperature.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘064 publication and the ‘947 publication are directed to spraying medical device using electrospraying, wherein the solutions both contain ethanol as the solvent.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known temperatures for the electrospraying process for application to medical devices using a solution of organic solvent and active agent. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0053947 as applied to claims 5-10, 12 and 16 above, and further in view of US 2006/0058358 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 5-10, 12 and 16 are taught by the ‘947 publication.  
The ‘947 publication does not specifically teach the elected n-propyl acetate (claim 7).
The ‘358 publication teaches solvents suitable for spray drying wherein esters include ethyl acetate and propyl acetate [0058].
It would have been obvious to one of ordinary skill in the art to substitute a first solvent, ethyl acetate, as taught by the ‘947 publication with a second solvent, propyl acetate, as taught by the ‘358 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using propyl acetate for ester solvent such as the ethyl acetate as taught by the ‘947 publication because the ‘358 publication teaches ester solvents include ethyl acetate and propyl acetate, thus teaching their interchangeability in spray coating application.
Claims 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0053947 and US 9,539,369 as applied to claims 5, 8-10, 12, 16, 18 and 20 above, and further in view of EP 2 526 902.
As mentioned in the above 103(a) rejection, all the limitations of claims 5, 8-10, 12, 16, 18 and 20 are taught by the ‘947 publication.  
	The combination of references does not specifically teach wherein the grooves each have a depth of from 5 um to 100 um, and the grooves each have an opening area of from 200 um2 to 75,000 um2 (claim 19).
	The ‘902 patent teaches a medical device having a plurality of grooves or holes which are loaded with medicament (abstract).  The grooves or holes are taught to have a depth of 30 microns, a width of 50 microns and a length of 500 microns [0064].  The device is taught to be a stent [0090], thus teaching a depth overlapping with the claimed range.  This leads a surface area of 250000 um2.  
As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  It would be obvious to one of ordinary skill in the art to optimize the grooves size taught ‘902 patent for the grooves taught by the ‘947 publication as the ‘902 patent teaches a known size of grooves in an implantable medical device and the ‘947 publication teaches a medical device containing grooves.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the pores size as the size is taught to contain the drug solution, thus the size of the pore is optimizable to contain the drug amount desired in the implantable device.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in optimizing the size of the device as a range of the grooves is taught by the ‘902 ([0023]-0025]), thus teaching an optimizable parameter.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the seed layer is essential to the ‘947 publication, however no seed layer is applied in the preparation of the present application.
	In response, the new rejection includes the ’369 patent wherein a dual solvent is used to form the crystalline layer and wherein seed crystals are not required (Example 2).  Thus, the combination of the ‘947 publication and the ‘369 patent teaches a method of making a crystalline layer wherein a seed layer is not required.
	Applicant argues the ‘947 publication teaches water, heptane and isopropyl alcohol as the solvent for dissolving the amorphous active drug.  The ’947 publication teaches the single solvent for dissolving the amorphous active drug and does not suggest the use of mixed solvent for dissolving the amorphous drug.  Applicant argues the mixed solvents taught by the ’947 publication are directed to solvent vapor treatment.
	In response, the ‘947 publication teaches the use of THF:IPA being use as the coating layer [0084] and thus does teach a combination of solvents.  Further, newly added ‘369 patent specifically teaches the use of a polar solvent and an apolar solvent to form a crystalline coating layer.
	Applicant argues the ‘064 publication, the ’358 publication do not cure the deficiencies of the ‘947 publication.
	In response Applicant’s arguments regarding the ‘947 publication are addressed as first presented.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613